DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the cleat cavity is arranged for removably retaining the cleat of the cycling shoe...” (emphasis added). The claim is interpreted as positively claiming the clear of the cycling shoe. It is suggested to claim is rephrased to recite “wherein the cleat cavity is configured to be arranged for removably retaining the cleat of the cycling shoe...”, or the like, since the claim is attempting to claim the function or intended use of the cleat cavity, and not the cleat of the cycling shoe itself. 
Claims 2-8 are similarly rejected for depending on rejected claim 1. 
	Claim 8 recite “wherein the base pad has a length and a width approximating a length and a width of a cycling shoe.” The claim is indefinite because the claim is interpreted as claiming the apparatus and a cycling shoe comprising a length and a width. The length and width of the apparatus of claim 8 depends on an undefined dimensions of a cycling shoe 
Also, the term “approximating” in claim 8 is a relative term which renders the claim indefinite. The term “approximating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2495297 A to Jarvis (hereinafter “Jarvis”). 
	For claim 1, Jarvis discloses an apparatus (see fig. 1) configured to function as a support interface between a cycling shoe having a heel and a cleat and an underlying substrate to enable walking on the substrate with the cycling shoe on (page 1, first paragraph, the apparatus comprising: 
a base pad having (layers 1,2 and 3 forming a base, see annotated fig. 1 below) a top surface (top surface of base), a bottom surface (bottom surface of base), a front portion (front of base), and a heel portion (heel of base); and 

    PNG
    media_image1.png
    438
    614
    media_image1.png
    Greyscale

a cleat cavity (insert section 5) located in the front portion and the top surface of the base pad (fig. 1), the cleat cavity including a perimeter (fig. 2), a base, and a cleat-retaining space established by the perimeter and the base (space established by apertures in layers 1 and 2 at 5), 
wherein the cleat cavity is arranged for removably retaining the cleat of the cycling shoe therein so that the user may walk on the underlying surface without the heel and the cleat making direct contact with the underlying substrate (page 2 of description, paragraph 3)

For claim 2, Jarvis discloses  the apparatus of Claim 1, wherein the base pad is formed of a top layer (1 and 2) and a bottom layer (3), and wherein the cleat cavity is located in the top layer of the base pad (see fig. 1 at 5).  

For claim 3, Jarvis discloses  the apparatus of Claim 2, wherein the top layer is fabricated of thermoplastic urethane and the bottom layer is fabricated of ethyl vinyl acetate (last paragraph of page 1 of description to first paragraph of page 2). 

For claim 4, Jarvis discloses the apparatus of Claim 1, wherein the bottom surface of the base pad is formed of a material or textured to enhance grip between the apparatus and the underlying substrate (last paragraph of page 1 of description to first paragraph of page 2)

For claim 5, Jarvis discloses the apparatus of Claim 1, wherein the perimeter of the cleat cavity includes a forward clip and a rear clip for removably securing the cleat of the cycling shoe in the space of the cavity (see fig. 2).  

For claim 6, Jarvis disclose 6 the apparatus of Claim 5, wherein each of the forward clip and the rear clip is formed of a perimeter ring and a lip extending inwardly into the space from the perimeter ring (see fig. 2 wherein the lips extended inwardly and Jarvis discloses that the design could easily be adapted to the various different designs of cleat available, first paragraph of page 2 of description). 

For claim 7, Jarvis discloses the apparatus of Claim 6, wherein the lip of the rear clip is rounded to facilitate removal of the cleat from the cleat cavity (see fig. 2 wherein the inwardly extending lips have curved edges). 

For claim 8, Jarvis discloses the apparatus of Claim 1, wherein the base pad has a length and a width approximating a length and a width of the cycling shoe. (see fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732         


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732